DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  
	Regarding claim 1, the claim recites in line 2 wherein “one or more of the electrical contacts cannot tolerate rapid polarity reversal”, the limitation is vague and the metes and bonds of the clause are not clear. It’s not clear what does the term “tolerate” mean in the claim, also the term “rapid” is a relative term that does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Regarding claim 3, the claim recites in line 2 wherein “wherein one or more of the electrical contacts cannot tolerate rapid polarity reversal”, the limitation is vague and the metes and bonds of the clause are not clear. It’s not clear what does the term “tolerate” mean in the claim, also the term “rapid” is a relative term that does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 2 depends on claim 1, hence claim 2 inherit deficiencies of claim 1. 
	Claims 4 and 5 depends on claim 3, hence claims 2 and 4 and 5 inherit deficiencies of claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Windgassen et al. (US 2016/0233607 A1) in view of Zhan et al (US 2012/0267955 A1).
	Regarding claim 1, Windgassen teaches a system for providing an alternating current (AC) or voltage over a plurality of electrical contacts (see 110, fig,1 para 0015), wherein one or more of the electrical contacts cannot tolerate rapid polarity reversal in an electrolytic environment (see 120, H1fig,1 para 0015), the system comprising: an AC source (see 110, fig,1 para 0015). 
	Windgassen doesn’t expressly teach and an AC deconstruction circuit configured to receive an alternating current from the AC source, transform the alternating current from the AC source into a constant-polarity voltage signal, and provide the constant-polarity voltage signal to the electrical contacts such that none of the electrical contacts is subjected to a polarity reversal.
	In an analogous art Zhan teaches an AC deconstruction circuit (full bridge rectifier) configured to receive an alternating current from the AC source, transform the alternating current from the AC source into a constant-polarity voltage signal, and provide the constant-polarity voltage signal to the electrical contacts such that none of the electrical contacts is subjected to a polarity reversal (see 2, 14 full H Bridge fig.1 para 0016, 0032-0034, 0050).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the full bridge circuit of Zhan in the invention of Windgassen to convert AC power to DC power. 
	Regarding claim 2, Combination of Windgassen and Zhan teaches invention set forth above, Zhan further teaches further comprising: an AC reconstruction circuit configured to receive the constant-polarity voltage signal from the electrical contacts, and to reconstruct the alternating current from the constant- polarity voltage signal (see 36, 38. 30.  full H Bridge fig.1 para 0016, 0039-0041, 0050).

	Regarding claim 3, Windgassen teaches	a method for providing an alternating current over a plurality of electrical contacts (see 110, fig,1 para 0015), wherein one or more of the electrical contacts cannot tolerate rapid polarity reversal in an electrolytic environment (see 120, H1fig,1 para 0015),
	Windgassen doesn’t expressly teach the method comprising: transforming the alternating current into a constant-polarity voltage signal; and providing the constant-polarity voltage signal over the plurality of electrical contacts such that none of the electrical contacts is subjected to a polarity reversal.
	In an analogous art Zhan teaches transforming the alternating current into a constant-polarity voltage signal; and providing the constant-polarity voltage signal over the plurality of electrical contacts such that none of the electrical contacts is subjected to a polarity reversal (see 2, 14 full H Bridge fig.1 para 0016, 0032-0034, 0050).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the full bridge circuit of Zhan in the invention of Windgassen to convert AC power to DC power.
	Regarding claim 4, Combination of Windgassen and Zhan teaches invention set forth above, Zhan further teaches further comprising: receiving the constant-polarity voltage signal via the electrical contacts; and reconstructing the alternating current from the constant-polarity voltage signal received via the electrical contacts (see 36, 38. 30.  full H Bridge fig.1 para 0016, 0039-0041, 0050).
	Regarding claim 5, Combination of Windgassen and Zhan teaches invention set forth above, Windgassen further teaches, wherein the electrical contacts include a first group of self- passivating electrical contacts and a second group of self-passivating electrical contacts configured to mate with the first group (see 110, fig,1 para 0015), and further comprising the steps of: mating the first group of self-passivating electrical contacts with the second group of self-passivating electrical contacts; and disposing the first and second groups of self-passivating electrical contacts in an electrolytic environment (see 120, H1fig,1 para 0015).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836